Citation Nr: 0520315	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  99-06 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for loss of energy, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for gastrointestinal 
(GI) disability, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1984 to November 
1987, and from November 1990 to April 1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
in addition to the hearing conducted before the undersigned 
in April 2005, the veteran also appeared for a previous Board 
hearing before another Veterans Law Judge in September 2004.  
The claims folder reflects that because the record of the 
previous Board hearing was incomplete, the veteran elected to 
have another hearing before the Board.  A copy of the 
transcript of the April 2005 hearing is of record.  As the 
Veterans Law Judge presiding at the hearings must participate 
in the decisions on the claims (38 C.F.R. § 20.707 (2004)), 
the appeal is being decided by a panel of three Veterans Law 
Judges, to include the Judges who heard testimony at the 
hearings conducted in September 2004 and April 2005. 

The issues of entitlement to service connection for 
headaches, joint and muscle pain, skin disability, GI 
disability, and hair loss, to include as due to an 
undiagnosed illness are addressed in the REMAND portion of 
the decision below and are REMANDED to the regional office 
(RO) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has PTSD that is associated with her military 
service.

2.  There is objective evidence of the medically unexplained 
chronic multisymptom illness of chronic fatigue.

3.  There is no evidence of any organic disability manifested 
by memory loss.


CONCLUSIONS OF LAW

1.  PTSD was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) 
(2004).

2.  Chronic fatigue was incurred in active service in 
Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).

3.  Organic disability manifested by memory loss was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that these claims have been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate her claims.

First, in the September 1998 rating action that originally 
denied the claims and the October 1998 statement of the case, 
the veteran was notified of her need to submit evidence of 
relevant current disability, and that with respect to claims 
for service connection as due to undiagnosed illness, claimed 
disabilities could not be attributable to known diagnoses.

In addition, in the November 1999 supplemental statement of 
the case, the veteran was advised that treatment records from 
Dr. T. did not reflect a finding of any serious disease with 
respect to her complaints of loss of energy and memory loss.

Moreover, in a letter dated in January 2002, the veteran was 
generally advised of the evidence necessary to substantiate a 
claim for service connection, and the respective obligations 
of the Department of Veterans Affairs (VA) and the veteran in 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A May 2003 supplemental statement of the case again notified 
the veteran that there was insufficient evidence of any 
disability associated with memory loss or her other claimed 
disabilities.  

Although the January 2002 VCAA notice letter came after the 
initial rating decision that denied the claims, and did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent medical 
reports or records that have not been obtained or that are 
not sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor her representative has indicated any intention to 
provide any additional evidence in support of the veteran's 
claims.

Finally, with respect the veteran's claims for PTSD and loss 
of energy, since the Board has decided to grant service 
connection for PTSD and chronic fatigue, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran. 

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.  


I.  Entitlement to Service Connection for PTSD

Background

The veteran's DD Form 214 reflects that the veteran served as 
a medical specialist in Southwest Asia from January 14, 1991 
to March 17, 1991, and was attached to the 142nd Medical 
Company during this time period.

The veteran asserts in statements and testimony that she was 
subjected to various stressors while attached to the 142nd 
Medical Company while in the Persian Gulf during the period 
of January to March 1991.  The stressors include being 
exposed to the wounding and loss of fellow service members in 
bomb explosions in February and March 1991.

Service records verify that the veteran was attached to the 
142nd Medical Company as a medical specialist in the Persian 
Gulf during the relevant time period.  A May 1992 magazine 
article was also provided by the veteran which includes 
photographs of the veteran with a fellow service member, C. 
B., who died as a result of wounds incurred during the 
February 1991 incident.  The article also notes that C. B. 
also served with the 142nd Medical Company during the 
relevant time frame.  The RO has not specifically disputed 
that C. B. died as a result of the wounds incurred in 
February 1991, or that the veteran served with C. B. at the 
time C. B. received her mortal wounds.

In a lengthy medical report dated in June 1999, after noting 
the above-noted stressors during service, Dr. B. provided a 
diagnosis of PTSD.  He commented that he had reviewed 
psychiatric records and magazine articles supplied by the 
veteran that detailed the traumatic events in February and 
March 1991, and that it was his opinion that the veteran met 
the criteria for PTSD.

At the veteran's hearing before the Board in April 2005, the 
veteran once again testified concerning the events during 
service that she claimed gave rise to her diagnosis of PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  38 C.F.R. § 4.125(a) (2004) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).


Analysis

The Board has reviewed the evidence of record and finds that 
the record contains a June 1999 private examiner's diagnosis 
of PTSD that is in sufficient accordance with DSM-IV.  Thus, 
to the extent this medical evidence indicates a current 
finding of PTSD, the Board finds that the initial requirement 
for a grant of service connection for PTSD has been met.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has indicated that this is a 
two-part process.  VA must first determine if the evidence 
supports the existence of an alleged stressful event.  This 
is a factual determination, and hence is within the purview 
of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has carefully reviewed the statements, 
pictures, and accounts of the most prominent stressor 
incidents alleged by the veteran, and finds that this and 
other information verifies the veteran's exposure to the 
wounding of fellow service members in both February and March 
1991. 

The Board also notes that the June 1999 private examiner has 
found that the veteran's exposure to these claimed stressors 
was sufficient to support a diagnosis of PTSD, and that under 
the criteria set forth in DSM-IV, an individual may have PTSD 
based on exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.  Since 
there is corroborating evidence that the veteran experienced 
significant stressors in service, and such stressors have 
been found to support a diagnosis of PTSD, the Board finds 
that service connection for PTSD is warranted.

Parenthetically, the Board notes that while the file does not 
reflect a separate statement from a fellow service member in 
support of the claim that is certified or under oath, the 
Board finds that the pictures and articles containing 
statements could still be accorded appropriate weight, 
especially when not contradicted by the other evidence of 
record.




II.  Entitlement to Service Connection for Loss of Energy and 
Memory Loss

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2004); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

National Guard enlistment examination in December 1988 did 
not indicate any findings or complaints with respect to 
energy or memory loss.  At the veteran's separation 
examination in April 1991, there were no relevant findings.

In the veteran's original claim for compensation filed in 
March 1998, the veteran sought service connection for 
disabilities that included total loss of energy and memory 
loss.

VA neurological examination in May 1998 revealed the 
examiner's understanding that the veteran's unit had been in 
the vicinity of a bunker that was destroyed and believed to 
contain toxic substances.  He also noted that the veteran was 
exposed to oil fires over a two week period.  

VA general medical examination in May 1998 revealed that the 
veteran reported a history of fatigue for one or two years 
after her return from the Persian Gulf War, which had been 
worse in recent months.  She reportedly was also only able to 
do 25 percent of her pre-enlistment activities.  The veteran 
also complained of a history of memory loss.  The diagnoses 
included chronic fatigue, cause unknown.

In a private medical report, dated in March 1999, Dr. V. 
noted that the veteran had been a patient of his since March 
1996, and that since that time, her complaints had included 
lack of libido and malaise.  Dr. V. further noted that the 
veteran claimed that she was essentially symptom free prior 
to her participation in the Gulf War, and that there was some 
question as to whether her symptoms might be directly related 
to the conflict at that time.  Dr. V. believed that the 
veteran's symptoms suggested some type of etiology other than 
genetic.  In summary, Dr. V. concluded that there was some 
suggestion of an unknown entity involved in the onset, 
duration, and severity of her symptoms.

At the veteran's hearing at the RO in April 1999, the veteran 
testified that she complained to her family physician about 
loss of energy and memory loss after returning home from the 
Persian Gulf (transcript (T.) at pp. 3-4).  

In his June 1999 medical report, after providing a diagnosis 
of PTSD, Dr. P. opined that the veteran's somatic problems 
were directly related to the veteran's elevated physiologic 
and other psychological stress levels.  

At the veteran's hearing before the Board in April 2005, the 
veteran testified that she would frequently experience 
physical fatigue and that there had not yet been a diagnosis 
regarding her complaints of energy loss (T. at pp. 7-8).  She 
also reported that she experienced frequent memory loss (T. 
at p. 8).  

The veteran's spouse, an emergency medical services 
paramedic, noted that the veteran was very forgetful (T. at 
p. 15).  He also indicated that the veteran experienced 
chronic fatigue (T. at p. 15).  


Analysis

The Board has carefully reviewed the record and initially 
notes that the evidence does reflect the May 1998 VA general 
medical examiner's diagnoses of chronic fatigue, cause 
unknown.  Thus, the Board finds that the requirement of a 
current disability has been met with respect to the veteran's 
claim for service connection for loss of energy.  

The Board further finds that the evidence therefore supports 
the grant of service connection for the veteran's chronic 
fatigue as a medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms.  38 C.F.R. 
§ 3.317(a)(2)(i)(B) (2004).  

As for the claim for service connection for memory loss, 
while the record does reflect reports of memory loss in 
association with the examination of the veteran's PTSD (any 
memory loss associated with PTSD would now be compensated by 
virtue of the grant of service connection for PTSD), it does 
not reflect medical evidence of a current organic disability 
manifested by memory loss, and the existence of a current 
disability is a requirement in all claims for service 
connection.  In addition, although the Board recognizes that 
both the veteran and her spouse have had medical training, 
they are not physicians and have otherwise not been shown to 
have training or other expertise that would enable them to 
diagnose organic disability manifested by memory loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to 38 C.F.R. § 3.317, the Board also finds that 
the record does not demonstrate the type of chronicity with 
respect to the treatment or complaints of memory loss of an 
organic nature since service, or a compensable level of 
disability, to establish compliance with the required showing 
of objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.  

In this regard, the reports of memory loss by the veteran and 
her spouse have not been objectively supported by examination 
other than as possibly associated with PTSD, and whether 
their statements are sufficient to confirm "objectively" a 
"sign" of organic memory loss is, in the Board's view, a 
highly dubious proposition.  Even assuming that the 
regulation contemplates the grant of service connection on 
such lay evidence and without competent medical evidence to 
confirm objectively memory loss of an organic nature, the lay 
evidence alone does not demonstrate manifestation of 
compensable degree.  

There is also no evidence that persuasively shows the veteran 
has organic-based memory loss that causes material impairment 
in the industrial setting.  Since an organic disability 
manifested by memory loss was not present in service and 
certainly is not shown to a compensable degree post service, 
there is simply no current disability to connect to the 
veteran's active military service.

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
organic disability manifested by memory loss.  


ORDER

The claim for service connection for PTSD manifested by 
symptoms including memory loss, is granted.

The claim for service connection for chronic fatigue is 
granted.

The claim for service connection for organic disability 
manifested by memory loss is denied.

REMAND

With respect to the remaining claims for service connection 
for headaches, joint and muscle pain, skin disability, GI 
disability, and hair loss, to include as due to undiagnosed 
illness, the record reflects current diagnoses or findings 
relating to headaches, GI disability, skin disability, and 
hair loss, and while the May 1998 examiner concluded that his 
examination of the hips, knees, and ankle revealed normal 
findings, other joints and muscles were not examined or 
evaluated, and the veteran and her spouse have testified to 
ongoing incapacitation due to problems with the joints and 
muscles since service separation.  Moreover, their opinions 
are entitled to some additional probative value based on 
their respective experience and training in medicine. 

Therefore, the Board finds that further evidentiary 
development is required in this matter as to the remaining 
claims, and that the development should at least include 
affording the veteran with a new VA Gulf War examination, in 
which the examiner should be asked to address entitlement to 
service connection for undiagnosed illness based on 
headaches, GI disability, skin disability, hair loss, and 
joint and muscle pain the veteran claims are related to her 
Gulf War service.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of her headaches.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  
The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether the 
veteran's complaints of headache are due 
to known medical diagnoses, and whether 
the veteran otherwise exhibits any 
observable signs or symptoms of chronic 
disability that are attributed to an 
undiagnosed illness or medically 
unexplained chronic multisymptom illness 
that is defined by a cluster of signs or 
symptoms arising from service in the 
Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to:  

Whether any chronic headaches (or 
migraine) are in any way related to the 
veteran's active service.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any skin disorder.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  
The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether any skin 
disorder is due to known medical 
diagnoses, and whether the veteran 
otherwise exhibits any observable signs 
or symptoms of chronic disability that 
are attributed to an undiagnosed illness 
or medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms arising from 
service in the Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to:  

Whether any skin disorder is in any way 
related to the veteran's active service.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any GI disorder.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  
Specifically, the examiner should 
indicate whether any GI disorder is due 
to known medical diagnoses, and whether 
the veteran otherwise exhibits any 
observable signs or symptoms of chronic 
disability that are attributed to an 
undiagnosed illness or medically 
unexplained chronic multisymptom illness 
that is defined by a cluster of signs or 
symptoms arising from service in the 
Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to:  

Whether any GI disorder is in any way 
related to the veteran's active service.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any hair loss.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  
The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether any hair 
loss is due to known medical diagnoses, 
and whether the veteran otherwise 
exhibits any observable signs or symptoms 
of chronic disability that are attributed 
to an undiagnosed illness or medically 
unexplained chronic multisymptom illness 
that is defined by a cluster of signs or 
symptoms arising from service in the 
Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to:  

Whether any hair loss is in any way 
related to the veteran's active service.  

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of her complaints of joint 
pain.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  
The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether the 
veteran's complaints of joint pain are 
due to known medical diagnoses, and 
whether the veteran otherwise exhibits 
any observable signs or symptoms of 
chronic disability that are attributed to 
an undiagnosed illness or medically 
unexplained chronic multisymptom illness 
that is defined by a cluster of signs or 
symptoms arising from service in the 
Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to 
whether any such disability is in any way 
related to the veteran's active service.  

6.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of her complaints of muscle 
pain.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examiner should conduct a 
thorough medical examination and, based 
on the results of the examination and 
review of the relevant medical evidence, 
provide a diagnosis for any pathology 
found and provide an opinion on the 
etiology of that pathology.  
Specifically, the examiner should 
indicate whether the veteran's complaints 
of muscle pain are due to known medical 
diagnoses, and whether the veteran 
otherwise exhibits any observable signs 
or symptoms of chronic disability that 
are attributed to an undiagnosed illness 
or medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms arising from 
service in the Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to 
whether any such disability is in any way 
related to the veteran's active service.  

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


			
              Deborah W. Singleton	Steven L. Cohn
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


